

116 SRES 750 IS: Designating the week of September 27, 2020, through October 3, 2020, as “Religious Education Week” to celebrate religious education in the United States.
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 750IN THE SENATE OF THE UNITED STATESOctober 21 (legislative day, October 19), 2020Mr. Graham (for himself, Mr. Cramer, Mr. Hawley, Mr. Cassidy, Mrs. Loeffler, Mrs. Blackburn, Mr. Lankford, Mr. Scott of South Carolina, Mr. Braun, and Mr. Daines) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating the week of September 27, 2020, through October 3, 2020, as Religious Education Week to celebrate religious education in the United States.Whereas the free exercise of religion is an inherent, fundamental, and inalienable right protected by the First Amendment to the Constitution of the United States;Whereas the United States has long recognized that the free exercise of religion is important to the intellectual, ethical, moral, and civic development of individuals in the United States, as evidenced by founders of the United States, such as—(1)Benjamin Franklin, who believed religion to be uniquely capable of educating a citizenry for democracy; and(2)George Washington, who said in his farewell address, Of all the dispositions and habits which lead to political prosperity, religion and morality are indispensable supports.;Whereas religious education is useful for self-development, because it asks students to consider and respond to questions concerning the meaning and purpose of life, engages students in questions about morality and justice, and enables students to identify their values;Whereas studies like the one published by the International Journal of Mental Health Systems in 2019 have shown that religious education can be instrumental to improving adolescent mental health by helping children learn how to make decisions based on morals, promoting less risky choices, and encouraging connectedness within a community, which can enhance self-esteem and well-being;Whereas religious education fosters respect for other religious groups and individuals generally by acknowledging a source for human dignity and worth;Whereas the United States Supreme Court found in Pierce v. Society of Sisters, 268 U.S. 510 (1925) that the State does not have power to standardize its children by forcing them to accept instruction from public teachers only. The child is not the mere creature of the state; those who nurture him and direct his destiny have the right, coupled with the high duty, to recognize and prepare him for additional obligations.; Whereas religious instruction can come from a variety of sources, including sectarian schools and released time programs;Whereas, according to the National Center for Education Statistics, in 2015, 4,350,000 children in the United States attended sectarian elementary and secondary schools where those children received religious education; andWhereas the United States Supreme Court held in Zorach v. Clauson, 343 U.S. 306 (1952) that State statutes providing for the release of public school students from school to attend religious classes are constitutional, and, as a result, an estimated 540,000 public school students in the United States take advantage of released time programs each year: Now, therefore, be it That the Senate—(1)affirms the importance of religious education in the civic and moral development of the people of the United States;(2)celebrates the schools and organizations that are engaged in religious instruction of the children of the United States to aid those children in intellectual, ethical, moral, and civic development;(3)calls on each of the 50 States, each territory, and the District of Columbia to accommodate individuals who wish to be released from public school attendance to attend religious classes; and(4)designates the week of September 27, 2020, through October 3, 2020, as Religious Education Week. 